DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.           Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claims 5 and 9, line 2, “the resistor element” should be changed to --- the resistor ---. 
          Regarding claims 6 and 10, line 2, “one or more TMR elements” should be changed to --- one or more of the first to fourth TMR elements ---. 

Claim Rejections - 35 USC § 112
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.     Claims 1-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Regarding claim 1, it is unclear that “a TMR element” in line 7 is intended to be the same or difference with first-fourth TMR elements. “the second input” in line 11 and “the second input” in line 15 have not been recited previously, therefore these terms are indefinite.
          Claims 2-19 are also rejected as they inherit the deficiencies in claim 1.

Allowable Subject Matter
5.    Claims 1-19 would be allowable if corrected to overcome the claim objection and the rejection(s) under 35 U.S.C 112(b) set forth in this office action. Reasons for allowance will be held in abeyance pending final recitation of the claims.
6.      Claims 20-22 are allowed over the prior arts of record.
         The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 20, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ …” in combination with all other elements as claimed in claim 20. 
            As to claim(s) 21-22, the claims are allowed as they further limit allowed claim 20.

                                                               Comments
7.     The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 1. Therefore, no prior art rejection for claim 1 is presented in this action. However, claims 1-19 are rejected under 35 U.S.C 112(b).


Prior Art of Record
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Hirota (U.S Pat. 10386169) discloses a first, a second, and a third computing circuit respectively generate a first post-computation signal with a second harmonic component reduced as compared with first and second signals, a second post-computation signal with the second harmonic component reduced as compared with third and fourth signals, and a third post-computation signal with the second harmonic component reduced as compared with fifth and sixth signals. A fourth and a fifth computing circuit respectively generate a fourth post-computation signal with a third harmonic component reduced as compared with the first and second post-computation signals, and a fifth post-computation signal with the third harmonic component reduced as compared with the second and third post-computation signals. A sixth computing circuit determines a detected angle value based on the fourth and fifth post-computation signals (see specification for more details).              Cosgrave (U.S Pat. 10309803) discloses an apparatus for detecting sensor error, the apparatus comprising: a first channel comprising a first magnetic sensing element, the first channel configured to provide first channel data; a second channel comprising a second magnetic sensing element, the second magnetic sensing element being oriented at a non-zero angle relative to the first magnetic sensing element, and the second channel configured to provide second channel data; a third channel configured to receive a first signal from the first magnetic sensing element and a second signal from the second magnetic sensing element, the third channel configured to provide third channel data; and a processor configured to: receive first channel data from the first channel, second channel data from the second channel, and the third channel data; compute expected third channel data from the first channel data and the second channel data, wherein the first channel data is associated with the first magnetic sensing element, and wherein the second channel data is associated with the second magnetic sensing element that is oriented at the non-zero angle relative to the first magnetic sensing element; and detect sensor error based at least partly on a comparison of the expected third channel data with the third channel data. (see specification for more details).
             Mochizuki  (U.S Pub. 20200166381) discloses an angle sensor includes a plurality of magnetic sensors and a processor. The plurality of magnetic sensors generate a plurality of detection values representing directions of a composite magnetic field, which is a composite of a magnetic field to be detected and a noise magnetic field. The processor assumes a group of estimated unknowns. The group of estimated unknowns is a set of estimated values of a first, a second, and a third unknown. The first unknown corresponds to an angle detection value. The second unknown corresponds to the direction of the noise magnetic field. The third unknown corresponds to the strength of the noise magnetic field. The processor executes a process for determining the group of estimated unknowns a plurality of times, and assumes an estimated value of the first unknown in the last determined group of estimated unknowns as the angle detection value (see specification for more details).


Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/31/2022